       Case 1:16-cv-02772-RA-RWL Document 97 Filed 09/15/20 Page 1 of 1




                                                     September 15, 2020

Via ECF Only
The Honorable Robert W. Lehrburger
United States Magistrate Judge for the
Southern District of New York
500 Pearl Street
                                                                                     9/15/2020
New York, New York 10007

       Re:     Villalta v. J.S. Barkats P.L.L.C., et al., 16-cv-2772 (RA)(RWL)

Dear Judge Lehrburger:

         As the Court knows, we represent the Plaintiff, Denisse Villalta, in the above-referenced
matter. We write to request a thirty-day extension of time to submit Plaintiff’s proposed findings
of fact and conclusions of law, as directed by the Court’s August 24, 2020 Order (ECF # 95). The
new deadline for submission would be October 21, 2020, with Defendants’ responses, if any, due
on or before November 4, 2020. This is the first request to extend this deadline and no other dates
or deadlines will be impacted. Defendants’ counsel consents to this request. We thank the Court
for its time and attention to this matter.

                                                     Respectfully submitted,


                                                     Michael R. Minkoff, Esq.
                                                         For the Firm

Copies to:     Counsel for Defendants (via ECF)




    9/15/2020
